UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1894




In re:   NORMAN TYRONE DAIS,



                Petitioner.




                On Petition for a Writ of Mandamus.
                       (4:03-CR-00386-TLW-1)


Submitted:   September 28, 2010              Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Norman Tyrone Dais, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Norman Tyrone Dais petitions for a writ of mandamus

seeking an order directing the district court to give him a copy

of an order dated May 23, 2010.                           Because we are not able to

discern what order Dais wants, we conclude he is not entitled to

mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.              Kerr   v.    United    States

Dist.    Court,          426    U.S.        394,    402    (1976);       United      States    v.

Moussaoui,         333    F.3d       509,    516-17       (4th    Cir.   2003).        Further,

mandamus      relief       is    available         only    when    the   petitioner      has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               The relief sought by Dais is not available by way of

mandamus.           Accordingly,            we     deny    the    petition     for     writ    of

mandamus.          We dispense with oral argument because the facts and

legal    contentions            are    adequately         presented      in    the    materials

before       the    court      and    argument          would    not   aid    the    decisional

process.

                                                                              PETITION DENIED




                                                    2